FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES RODNEY LARGENT,                            No. 12-71686

               Petitioner - Appellant,           CIR No. 004304-11 L

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       James Rodney Largent appeals pro se from the Tax Court’s summary

judgment permitting the Commissioner of Internal Revenue (“Commissioner”) to

proceed with a collection action for tax year 2005. We have jurisdiction under 26

U.S.C. § 7482(a)(1). We review de novo, Johnston v. Comm’r, 461 F.3d 1162,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1164 (9th Cir. 2006), and we affirm.

      The Tax Court properly granted summary judgment because Largent failed

to raise a genuine dispute of material fact as to whether the Commissioner’s

determination that the collection action should proceed was unsupported. See

Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam) (discussing

summary judgment standard and explaining that a Form 4340 Certificate of

Assessments and Payments is probative evidence and, in the absence of contrary

evidence, shows that notices and assessments were properly made); see also 26

U.S.C. § 6330(c) (matters addressed at a hearing concerning a Notice of Intent to

Levy). Contrary to Largent’s contention, his tax liability for 2005 was not

discharged in bankruptcy because Largent filed his 2005 tax return less than two

years before he filed his bankruptcy petition. See 11 U.S.C. § 523(a)(1)(B)

(excepting from discharge a liability for an income tax if a required return was

filed late and less than two years before the filing date of the petition).

      Largent’s contentions that the Tax Court acted in excess of its jurisdiction

and that there is no basis for his tax liability are unpersuasive.

      AFFIRMED.




                                            2                                  12-71686